Citation Nr: 0203128	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2001, a statement of the case was issued in August 
2001, and a substantive appeal was received in August 2001.  
The veteran testified at a Board hearing at the RO in 
November 2001.

For reasons that will become apparent, the Board is 
undertaking additional development of the issue of 
entitlement to service connection for psychiatric disability 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  In a March 1991 decision, the Board denied the veteran's 
claim of entitlement to service connection for psychiatric 
disability.

2.  Evidence received since the Board's March 1991 decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The March 1991 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

2.  Evidence received since the Board's March 1991 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for psychiatric disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
psychiatric disability was previously denied in a March 1991 
Board decision.  Except as provided in 38 U.S.C.A. § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  The 
veteran sought to reopen his claim of entitlement to a 
psychiatric disability in June 2001.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board denied the veteran's claim in March 1991 on the 
basis that a chronic psychiatric disorder was not 
demonstrated during service or within one year following 
service.  

Evidence received in connection with the veteran's attempt to 
reopen his claim includes his testimony at a November 2001 
Board hearing.  At that hearing, the veteran testified that 
he received mental health treatment with medication during 
military service at Moncrief at Fort Jackson, South Carolina, 
and also while stationed at Fort Stewart, Georgia.  This 
evidence is new in that it was not previously of record and 
there are no previous statements by the defendant indicating 
specific mental health treatment in service.  As the 
veteran's testimony relates to in-service treatment for a 
mental condition and in light of the basis for the Board's 
previous denial of this claim, the Board concludes that this 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
additional evidence is therefore new and material and the 
claim is reopened.  To this extent only the appeal is 
granted.  

The Board notes that the veteran's service medical records 
have been associated with the claims folder, but they are 
somewhat sparse and do not contain any documentation of 
clinical treatment, hospitalization or mental health 
treatment at Fort Jackson or Fort Stewart.  A September 1979 
Report of Mental Status Evaluation at Fort Stewart notes a 
depressed mood, but no significant mental illness.  It does 
not appear that a search for the specifically referenced in-
patient treatment records has been requested through the 
National Personnel Records Center (NPRC).  The Board notes 
that these records may be filed at the NPRC according to the 
hospital and not with veteran's service medical records.  
Thus, the Board will undertake additional development of the 
issue of entitlement to service connection for a psychiatric 
disability pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The above-referenced additional development 
to be conducted by the Board will also serve to ensure 
compliance with the notice and assistance provisions of this 
new legislation and implementing regulations. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  To this extent only, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

